Citation Nr: 0016650	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  00-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from an October 1999 rating action, 
with which the veteran expressed his disagreement in April 
2000.  A statement of the case was issued later in April, and 
the veteran's appeal was perfected upon the receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals) in June 
2000.  Thereafter, the case was forwarded to the Board in 
Washington, DC.  


REMAND

A review of the record reflects that, on the VA Form 9 
received in June 2000, the veteran requested to appear at a 
hearing before a Member of the Board by means of a televideo 
conference.  For reasons that are not clear, arrangements do 
not appear to have been made to accommodate this request and, 
instead, the veteran's claims file was simply forwarded to 
the Board for appellate consideration.  Since the record does 
not reflect that the veteran has withdrawn his request for a 
televideo conference hearing, it will be necessary to return 
the claims file to the RO in order to schedule the veteran 
for such a hearing.  Accordingly, this case is remanded to 
the RO for the following:



The RO should schedule the veteran for a 
tele-videoconference hearing before a 
member of the Board as soon as 
practicable.  The RO should then afford 
the veteran's representative the 
opportunity to review the claims file in 
preparation for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


